DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 12/1/2021 have been entered. Any objection\rejections from the previous office action filed 9/13/2021 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5,9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s amendments to the claims necessitated this new rejection. In particular claim 1 now recites in formula 2 SAC is bonded to NOTA, however the only type of bonding shown is intermolecular ionic bonding. The limitation bonded is broader in scope than ionic bonding, thus the recitation does not agree with the formula 2, which clearly shows ionic species which would naturally interact ionically. Since bound and bonded imply all types 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1,4-6,8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (US 5,198,208) in view of Sherry (US 4,639,365). This modified rejection was necessitated by amendment.
Berg teaches MRI chelated contrast agents and exemplifies an aqueous solution comprising Gd (III) chelate of triazacyclododecane-N,N',N"-triacetic acid (ligand) and sodium saccharin. See abstract and example 37. It follows that since the ionic ligand and sodium saccharin were added to aqueous solution they will at least form some intermolecular bonds (hydrogen, dipole, Van der Waals) and will also form the same ionic bound complex recited in claims 3 and 6. From applicant’s specification, see example 1, it appears reaction took place between ligand and sodium saccharin in water. 
Regarding claim 6, Berg adds sodium saccharin to a ligand already containing Gd, however adding Gd after the ligand and saccharin are added is an obvious variation in the sequence of addition steps. See MPEP 2144.04 [R-6] IV. C. Changes in Sequence of Adding Ingredients Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material 
Regarding claim 8, Berg discloses the lanthanides including Gd had atomic numbers of 57-71, 68 is within this range rendering its selection obvious.  See col 17 lines 21-35. A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. Therefor, based on the described overlap above, the instant claims would have been obvious to one of ordinary skill in the art. MPEP § 2144.05.
Berg while teaching use of cyclic aza chelating ring to chelate Gd does not teach the specific species of NOTA.

Since Berg already teaches use of cyclic aza chelating ring to chelate Gd and Sherry teaches NOTA was well known to be used for this purpose one of ordinary skill would have high expectation of success in substituting NOTA in example 37 of Berg. The reason for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 9-10 and 13, since the ligand complex taught by the combination of Berg and Sherry is within the scope of the claims it follows it will be capable of the same use, including use as a contrast agent or for PET cancer diagnosis and will feature the same stability. These capabilities and properties of the compound are merely a natural result occurring from the combination.
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 

As noted in the rejection above Berg teaches ionic ligand and sodium saccharin were added to aqueous solution therefore they will at least form some intramolecular bonds and will also form the same ionic bound complex recited in claims 3 and 6. From applicant’s specification, see example 1, it appears reaction took place between ligand and sodium saccharin in water. The examiner has good reason to believe that these ionic components when solvated in water will at least feature some intermolecular bonding including hydrogen, dipole, Van der Waals and/or ionic. It would be difficult for applicants to prove scientifically that none of these forces are present between these molecules in solution as taught by Berg. Additionally whatever SAC was used for is not germane since it is clearly solvated in water with ligand. The intended use of a compound is not germane, what is germane is after solvated with ligand it will at least form intermolecular bonds.
Applicants assert their compounds required a first reaction using a basic salt such as NaHCO3 or K2CO3 to bond SAC to NOTA and a second reaction using dilute HCl and acetate buffer to coordinate metal to NOTA.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use of basic salt in 1st reaction and HCl and acetate buffer in second reaction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally it is noted that applicants reaction conditions do not necessarily have to be followed to form intermolecular bonds, at least some weak bonds would be expected to form in molecules solvated together in solution. 
Applicants assert there is no motivation to add Gd after ligand and saccharin as added as asserted by the examiner.
The examiner never evoked a phrase using motivation in his obviousness rejection. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted above, the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The reason for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618